Worrill, J.
The Sheriff of Fulton County levied an execution in favor of Annie Ingram against certain property of Sam Ingram on a judgment for temporary alimony rendered in favor of the plaintiff in fi. fa. The defendant filed his affidavit of illegality in which he alleged substantially that the plaintiff and defendant had entered into a settlement and agreement respecting the temporary alimony judgment which forever satisfied the judgment for temporary alimony and foreclosed further proceedings thereon, and that such settlement had been made prior to the rendition of the final divorce decree. The plaintiff filed a traverse to the answer and the case was tried. The court directed a verdict for the plaintiff in fi. fa., that is, that the execution proceed. The defendant made a motion for a new trial on the general grounds which was not amended and which contained no special assignment of error on the court’s action in directing the verdict, and upon a hearing thereon the court *867overruled that motion. The sole exception in this court is to that ruling.
On the trial of the case the defendant in fi. fa. introduced evidence which tended to support the allegations contained in his affidavit of illegality. The plaintiff in fi. fa. testified on being recalled to the stand, and on direct examination, that, “I have never made any agreement with Sam Ingram to settle this money of any kind whatever.”
It is well settled in this State that a motion for new trial on the general grounds alone is not sufficient to raise the question of the propriety of the direction of the verdict, and that if there be any evidence supporting the verdict directed in such a case, a new trial will not be granted. Vann v. Youngblood, 184 Ga. 281 (1) (191 S. E. 100); Watson v. Kvaternik Export Stave Co., 31 Ga. App. 146 (2) (121 S. E. 126); Hall v. Eufaula Brick Co., 50 Ga. App. 466 (2) (178 S. E. 403). The testimony of the plaintiff in fi. fa., quoted above, denying the substance of the defense sought to be interposed by the defendant in fi. fa., was sufficient to support the verdict directed, and the trial court did not err in overruling the motion for new trial.

Judgment affirmed.


Sutton, C. J., and Felton, J., concur.